894 N.E.2d 548 (2008)
In the Matter of Allen T. THOMPSON, Respondent.
No. 88S00-0701-DI-12.
Supreme Court of Indiana.
June 23, 2008.

ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On May 25, 2007, this Court suspended Respondent from the practice of law for a period of six months, five months of which were stayed provided that Respondent complied with certain terms and conditions of probation for a period of one year. On June 2, 2008, Respondent filed an application for termination of his probation and an affidavit of compliance, which states that he has successfully completed the term of probation. The Indiana Supreme Court Disciplinary Commission does not object to termination of probation.
Being duly advised, the Court now ORDERS that Respondent is released from the terms of disciplinary probation and is fully reinstated to the practice of law in this State, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.